TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00445-CR
                                       NO. 03-13-00446-CR



                                    Stephen Hollar, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
   NOS. CR-12-0625 & CR-13-0100, HONORABLE JACK H. ROBISON, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant has filed a fourth motion for extension of time to file his brief. We grant

the motion and extend the deadline to April 4, 2014. Counsel is cautioned that failure to file a brief

by that date will result in the abatement of this appeal for a hearing pursuant to rule 38.8(b). See

Tex. R. App. P. 38.8(b).

               It is ordered March 19, 2014.



Before Justices Puryear, Goodwin, and Field